Robertson, C.-J.
The identical issue raised in the above captioned cases is whether firemen who retired prior to the 1971 amendment of IC 19.71, 19-1-37-14, Ind. Ann. Stat. § 48-6528 (Burns Supp. 1974) are entitled to the increased pension benefits resulting from that amendment.
The trial court in both cases held that the retirees were entitled to the increased benefits.
This particular issue was decided by the Third District of this court in Schweizer et al. v. City of Fort Wayne (1975), 165 Ind. App. 281, 332 N.E.2d 119. We accordingly adopt that opinion as controlling in these cases and hold that retirees prior to the 1971 amendment are entitled to the additional benefits.
Judgment affirmed.
Lowdermilk and Lybrook, JJ., concur.
Note. — Reported at 333 N.E.2d 796.